Citation Nr: 1532007	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  13-12 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for depression, to include as secondary to bilateral hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to December 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2015, the Veteran was scheduled for a videoconference hearing before a Veterans Law Judge, but failed to appear.  He did not provide any reason for his absence, nor did he request that his hearing be postponed.  Therefore, the Board finds that the Veteran has effectively waived his right to a hearing in this case.  See 38 C.F.R. § 20.703 (2014).


FINDINGS OF FACT

1.  The Veteran experienced noise exposure during service; current audiometry testing shows a hearing loss disability for VA purposes and a diagnosis of tinnitus; and the evidentiary record makes it equally likely that the hearing loss and tinnitus are a result of the in-service noise exposure. 

2.  The Veteran's psychiatric disorder, diagnosed as major depression disorder, is shown as likely as not to be secondary to the Veteran's service-connected tinnitus.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a bilateral hearing loss disability are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).

2.  The criteria to establish service connection for tinnitus are met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).

3.  The criteria to establish service connection for a psychiatric disorder, diagnosed as major depression disorder as secondary to tinnitus, a service-connected disability, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).   

(a)  Bilateral Hearing Loss and Tinnitus

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley, 5 Vet. App. at 157.

Here, in applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claims.  

First, there is no material dispute that a hearing loss disability for VA purposes, as defined in § 3.385, is shown.  This is demonstrated most recently by a VA examination conducted in March 2013.  The same audiological evaluation also reflects a diagnosis of tinnitus.  Accordingly, the existence of a present disability is established.  

Next, it is not reasonably in dispute that the Veteran was exposed to noise during service.  His official service department records, including his DD Form 214, document that he was an indirect infantry fire crewman.  The Veteran has reported that he was exposed to artillery noise without the benefit of proper hearing protection.  Accordingly, an in-service injury is established.  

Finally, the medical and lay evidence of record is at least in relative equipoise in demonstrating that the current hearing loss and tinnitus are a result of the in-service noise exposure.  On this question, the medical evidence is not entirely in agreement.  Specifically, a private physician in July 2009 opined that the Veteran's history of military noise exposure contributed to his bilateral hearing loss and that his bilateral hearing loss contributed to his tinnitus.  The Board finds that this opinion tends to demonstrate that there is a relationship between the noise exposure during service and the current hearing loss and tinnitus.  Albeit quite brief, the physician provided an understandable and rational basis for the opinion, which relied on an accurate history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  

The Board recognizes that VA audiologists, who examined the Veteran in October 2009 and March 2013, ultimately reached conclusions unfavorable to both claims.  However, both VA examiners relied on the absence of documented hearing loss in service as the rationale for their opinions and failed to address whether the acoustic trauma conceded in service caused the current hearing loss.  Accordingly, the Board assigns these negative opinions low probative value.  As such, after resolving all reasonable doubt in the Veteran's favor, the Board finds the evidence for and against finding a nexus between the Veteran's military service and current hearing loss is at least in equipoise.   When a veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt rule is a unique standard of proof, and "the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits."  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) (citing Gilbert, 1 Vet. App. at 54 ).  Therefore, service connection is warranted for the bilateral hearing loss disability and tinnitus, and the claims must be granted.  

(b)  Depression

Further, the Veteran is seeking service connection for depression on a secondary basis.  As the Veteran has not suggested, and the record does not indicate that his major depression disorder began during service, the Board addresses only the secondary service connection argument herein.  

Service connection may be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The evidence establishes that the Veteran has a current diagnosis of major depression disorder.  In a November 2009 private treatment record, the Veteran's physician opined that the Veteran's tinnitus has caused him to withdraw socially which has caused significant depression.  As there is no evidence to the contrary, the Board finds that the evidence is at least in equipoise with regard to whether the Veteran's major depression disorder is secondary to his service-connected tinnitus.  See 38 C.F.R. § 3.310; Allen.  Accordingly, the claim is granted.

Because the benefits being sought on appeal are granted in full, the Board finds that any errors in VA's duties to notify and assist are harmless and will not be discussed. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159 (2014).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for depression is granted. 




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


